Citation Nr: 1605916	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-31 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center 
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than September 23, 2008 for the award of nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decisional letter of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in October 2015.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran filed a claim for nonservice-connected pension benefits on March 3, 2004.

2.  On June 28, 2004, VA sent the Veteran a letter informing him that he needed to submit pertinent evidence in order to support his claim. 

3.  In a September 2004 decision, VA denied the Veteran's claim for nonservice-connected pension because he had not submitted evidence necessary to support his claim.  

4.  The Veteran did not appeal the September 2004 decision and did not timely submit the evidence necessary to support his claim.  

5.  The first communication that can be construed as a petition to reopen the claim for nonservice-connected pension benefits was received on September 23, 2008.
CONCLUSION OF LAW

The criteria for an effective date prior to September 23, 2008, for the award of nonservice-connected pension benefits, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.109, 3.158, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As here, where a claim for a benefit has been substantiated and an effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective notice with respect to this "downstream element."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In this case, the Veteran has not claimed prejudice regarding any lack of notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that pertinent evidence constructively of record is outstanding.  The Veteran and his representative have not identified any outstanding relevant evidence.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521. 

The effective date of an award of pension based on a reopened claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

If an application for a benefit is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, pension may not be paid by reason of that application.  38 C.F.R. § 3.109.  Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, an award of pension shall commence not earlier than the date of filing of the new claim.  38 C.F.R. § 3.158(a).

The Veteran alleges that he is entitled to an effective date of March 3, 2004 for the award of nonservice-connected pension.  That is the date VA received his original claim for nonservice-connected pension.  In conjunction with that claim, the Veteran submitted VA Form 21-0516-1, Improved Pension Eligibility Verification Report, which indicated that his net worth included $250,000 in real property that was not his home.  

In a June 28, 2004 letter, VA told the Veteran that as a result of the amount of net worth he reported, VA needed information concerning his monthly expenses.  VA requested that he complete VA Form 21-8049, Request for Details of Expenses, and provide information regarding the market value of all property he owned.  The letter informed the Veteran that he had a year from the date of the letter to submit the information and that if VA decided his claim prior to June 28, 2005, he would still have the remainder of the one-year period to submit the requested information and protect his entitlement to benefits from the earliest possible date.  

In a September 2004 letter notifying the Veteran of an August 2004 rating decision, VA informed the Veteran that he had been granted entitlement to nonservice-connected pension because of the nature of his disabilities and employment history.  However, the letter further told the Veteran that VA could not grant his request for pension since he had not responded to the June 28, 2004 letter asking him to submit pertinent information and evidence regarding his net worth and annual income that was necessary to support his claim.  The letter informed him that he had until June 28, 2005 to submit the requested evidence and that if VA received the evidence after that date, VA may not have been able to pay benefits from the date of his original claim for nonservice-connected pension.  

The only evidence of record between June 28, 2004 and June 28, 2005 is an October 2004 VA Form 119, Report of Contact, which indicates the Veteran's spouse called VA to ask about the status of the Veteran's claim.  The employee that completed the Report of Contact indicated that he needed to review the folder for the award letter and mail it out.  A handwritten note reflects the notice letter was re-sent on November 4, 2004.  

At his October 2015 Board hearing, the Veteran explained that the Report of Contact reflected a call where he informed VA of his change of address.  He also testified that he initiated an appeal of VA's September 2004 decision during that phone call.  Board Hearing Tr. at 5-6.  However, even with a sympathetic reading, the Report of Contact cannot be construed to have been an NOD with VA's decision.  First, the Report of Contact indicates that it was the Veteran's spouse who contacted VA; however, only the Veteran or his representative is authorized to file an NOD.  38 C.F.R. § 20.301(a).  Second, an NOD must be in writing, so disagreement made in a phone call would not qualify as an NOD.  38 C.F.R. § 20.201.  Finally, the Report of Contact does not reflect any indication that the Veteran disagreed with the September 2004 determination and desired appellate review of that decision.  Id.  In fact, it appears from the Veteran's explanation of the call that his spouse was calling to provide a change of address and that, as a result, he had not received the September 2004 decision.  Therefore, he would not have been aware of the contents of the letter and would not have been able to initiate an appeal at that time.  

Furthermore, nothing in the claims file received from June 28, 2004 to June 28, 2005 may be construed as a submission of the evidence VA had requested the Veteran submit.  A sympathetic reading of the October 2004 Report of Contact does not provide any indication that the type of information VA had requested was being submitted at that time.  At his October 2015 Board hearing, the Veteran alleged that he met with a VA employee during this time period and completed the requested information.  Board Hearing Tr. at 3-5, 8.  However, there is no record of such a meeting in the claims file and no evidence that the requested information was submitted.  

The United States Court of Appeals for Veterans Claims (Court) has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  See YT v. Brown, 9 Vet. App. 195 (1996).  The Court specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  Id. at 199.  Here, the record does not contain any evidence that would support the Veteran's contentions that he submitted the requested net worth and income information prior to June 28, 2005 or that he submitted an appeal of the September 2004 decision.  His statements alone are insufficient to rebut the presumption of regularity in the administrative process.  Id. 
Since the Veteran did not timely respond to VA's request for evidence necessary to support his claim, his claim was considered abandoned and the September 2004 decision became final.  See 38 C.F.R. § 3.158(a).  As a result, it is not subject to revision in the absence of clear and unmistakable error in the decision.  38 U.S.C.A. §§ 5109A, 7105.  Thus, the September 2004 decision is a legal bar to an effective date prior to its date and the Veteran is not entitled to an effective date in March 2004, when he originally filed his nonservice-connected pension claim.

The question remaining before the Board is whether the Veteran communicated an intent to reopen a claim seeking nonservice-connected pension prior to September 23, 2008.  A preponderance of the evidence is against a finding that he did so.  The earliest evidence of the Veteran submitting a claim to reopen is the Veteran's VA Form 21-527, Income-Net Worth and Employment Statement, which was received on September 23, 2008.  The date of receipt of VA Form 21-527 is the basis for the assigned effective date of the award of nonservice-connected pension.  

As the Veteran's petition to reopen a claim of nonservice-connected pension was received on September 23, 2008, and he did not indicate an intent to reopen the claim prior to that date, the earliest effective date possible for the award of nonservice-connected pension under governing law and regulations is the September 23, 2008 date that has been assigned.  Accordingly, as a matter of law, the appeal seeking an effective date prior to September 23, 2008 for the award of nonservice-connected pension must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).









(CONTINUED ON NEXT PAGE)

ORDER

An effective date prior to September 23, 2008 for the award of nonservice-connected pension is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


